Name: Council Regulation (EEC) No 2068/81 of 20 July 1981 laying down, in respect of hops, the amount of aid to producers for the 1980 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 81 Official Journal of the European Communities No L 203/5 COUNCIL REGULATION (EEC) No 2068/81 of 20 July 1981 laying down , in respect of hops, the amount of aid to producers for the 1980 harvest THE COUNCIL OF THE EUROPEAN COMMUNITIES, ests , the current position of the market and price trends ; Whereas hops cultivated in Greece will be eligible for Community aid only as from the 1981 harvest ; Whereas an examination of the results of the 1980 harvest shows the need to fix aid for certain groups of varieties of hops cultivated in the Community of Nine, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulaion (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( 1 ), as last amended by the 1979 Act of Accession , and in particular Article 12(7) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs according to groups of varieties, taking into account the average return on the areas in full production in comparison with the average returns for previous harv ­ 1 . For the 1980 harvest, aid shall be granted to the producers of hops cultivated in the Community of Nine for the groups of varieties set out in the Annex. 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1981 . For the Council The President P. WALKER (!) OJ No L 175, 4 . 8 . 1971 , p . 1 . ( 2 ) Opinion delivered on 10 July 1981 (not yet published in the Official Journal). ( 3 ) Opinion delivered on 1 July 1981 (not yet published in the Official Journal). No L 203/6 Official Journal of the European Communities 23 . 7 . 81 ANNEX Aid granted for the 1980 harvest to hops producers in the Community of Nine Group of varieties Aid. (ECU/ha) Aromatic 250 Bitter 200 Others 250